Case 1:21-cv-20835-BB Document 12 Entered on FLSD Docket 05/06/2021 Page 1 of 11




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 1:21-cv-20835-BB

   LARRY BRADY OWENS,

               Plaintiff,

   vs.

   INFLECTION RISK SOLUTIONS,
   LLC, d/b/a GOODHIRE,

               Defendant.

   _____________________________________/

                              DEFENDANT’S ANSWER AND DEFENSES

          Defendant Inflection Risk Solutions, LLC (“Defendant” or “Inflection”) submits this, its

  Answer and Defenses to the Complaint [D.E. 1] filed by Larry Brady Owens (“Plaintiff”),

  respectfully showing the Court as follows:

                                                 ANSWER

          1.          The allegations of paragraph 1 of the Complaint contain conclusions of law to

  which no response is required. To the extent that any response is required, Inflection expressly

  denies that Plaintiff is entitled to any form of alleged damages or that Inflection has in any way

  violated the provisions of the Fair Credit Reporting Act (“FCRA”).

          2.          Responding to the allegations of paragraph 2 of the Complaint, Inflection admits

  only that Plaintiff was a “consumer” as defined in the FCRA with respect to the specific consumer

  report at issue in this litigation. Inflection is without knowledge or information sufficient to form

  a belief as to the truth of the remaining allegations in paragraph 2 of the Complaint. Accordingly,

  said allegations stand denied. Except as expressly admitted herein, Inflection denies the allegations

  of paragraph 2 of the Complaint.

                                                      1
  16522900v4
Case 1:21-cv-20835-BB Document 12 Entered on FLSD Docket 05/06/2021 Page 2 of 11




          3.     Responding to the allegations of paragraph 3 of the Complaint, Defendant admits

  that Inflection Risk Solutions, LLC is a California limited liability company. Inflection further

  admits that it was a “consumer reporting agency” as defined in the FCRA with respect to the

  specific consumer report at issue in this litigation. Except as expressly admitted herein, Inflection

  denies the remaining allegations of paragraph 3 of the Complaint.

          4.     Responding to the allegations of paragraph 4 of the Complaint, Inflection consents

  to jurisdiction in this Court for this specific lawsuit. The remaining allegations of paragraph 4 of

  the Complaint contain conclusions of law to which no response is required. To the extent that any

  response is required, Inflection expressly denies that Plaintiff is entitled to any form of alleged

  damages or that Inflection has in any way violated the provisions of the FCRA.

          5.     Inflection consents to venue in this Court.

          6.     Inflection is without knowledge or information sufficient to form a belief as to the

  truth of the allegations in paragraph 6 of the Complaint. Accordingly, said allegations stand denied.

          7.     Inflection is without knowledge or information sufficient to form a belief as to the

  truth of the allegations in paragraph 7 of the Complaint. Accordingly, said allegations stand denied.

          8.     Inflection is without knowledge or information sufficient to form a belief as to the

  truth of the allegations in paragraph 8 of the Complaint. Accordingly, said allegations stand denied.

          9.     Inflection is without knowledge or information sufficient to form a belief as to the

  truth of the allegations in paragraph 9 of the Complaint. Accordingly, said allegations stand denied.

          10.    Responding to the allegations of paragraph 10 of the Complaint, Inflection admits

  only that Airbnb purchased a background report regarding Plaintiff from Inflection. Inflection is

  without knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations in paragraph 10 of the Complaint. Accordingly, said allegations stand denied.



                                                   2
  16522900v4
Case 1:21-cv-20835-BB Document 12 Entered on FLSD Docket 05/06/2021 Page 3 of 11




          11.    Responding to the allegations of paragraph 11 of the Complaint, Inflection admits

  only that a notice was sent by Airbnb to Plaintiff on February 23, 2021. Inflection is without

  knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

  paragraph 11 of the Complaint. Accordingly, said allegations stand denied. Except as expressly

  admitted herein, Inflection denies the allegations of paragraph 11 of the Complaint.

          12.    Inflection admits the allegations in the first sentence of paragraph 12 of the

  Complaint. Inflection is without knowledge or information sufficient to form a belief as to the truth

  of the allegations in the second sentence of paragraph 12 of the Complaint. Accordingly, said

  allegations stand denied. Except as expressly admitted herein, Inflection denies the allegations of

  paragraph 12 of the Complaint.

          13.    Responding to the allegations of paragraph 13 of the Complaint, Inflection states

  that the consumer report delivered to Airbnb is a document in writing which speaks for itself.

  Inflection denies the allegations of paragraph 13 of the Complaint to the extent that they deviate

  in any way from the contents of said consumer report.

          14.    Responding to the allegations of paragraph 14 of the Complaint, Inflection states

  that the consumer report delivered to Airbnb is a document in writing which speaks for itself.

  Inflection denies the allegations of paragraph 14 of the Complaint to the extent that they deviate

  in any way from the contents of said consumer report.

          15.    Responding to the allegations of paragraph 15 of the Complaint, Inflection states

  that the consumer report delivered to Airbnb is a document in writing which speaks for itself.

  Inflection denies the allegations of paragraph 15 of the Complaint to the extent that they deviate

  in any way from the contents of said consumer report.

          16.    Responding to the allegations in the first and second sentences of paragraph 16 of



                                                   3
  16522900v4
Case 1:21-cv-20835-BB Document 12 Entered on FLSD Docket 05/06/2021 Page 4 of 11




  the Complaint, Inflection states that the consumer report delivered to Airbnb is a document in

  writing which speaks for itself. Inflection denies the allegations of the first and second sentences

  of paragraph 16 of the Complaint to the extent that they deviate in any way from the contents of

  said consumer report. Responding to the allegations in the third sentence of paragraph 16 of the

  Complaint, Inflection states that it is without knowledge or information sufficient to form a belief

  as to the truth of those allegations. Accordingly, said allegations stand denied.

          17.    Responding to the allegations of paragraph 17 of the Complaint, Inflection states

  that the consumer report delivered to Airbnb is a document in writing which speaks for itself.

  Inflection denies the allegations of paragraph 17 of the Complaint to the extent that they deviate

  in any way from the contents of said consumer report.

          18.    Responding to the allegations of paragraph 18 of the Complaint, Inflection states

  that the consumer report delivered to Airbnb is a document in writing which speaks for itself.

  Inflection denies the allegations of paragraph 18 of the Complaint to the extent that they deviate

  in any way from the contents of said consumer report.

          19.    Responding to the allegations of paragraph 19 of the Complaint, Inflection states

  that the consumer report delivered to Airbnb is a document in writing which speaks for itself.

  Inflection denies the allegations of paragraph 19 of the Complaint to the extent that they deviate

  in any way from the contents of said consumer report.

          20.    Responding to the allegations of paragraph 20 of the Complaint, Inflection states

  that the consumer report delivered to Airbnb is a document in writing which speaks for itself.

  Inflection denies the allegations of paragraph 20 of the Complaint to the extent that they deviate

  in any way from the contents of said consumer report.

          21.    Inflection is without knowledge or information sufficient to form a belief as to the



                                                   4
  16522900v4
Case 1:21-cv-20835-BB Document 12 Entered on FLSD Docket 05/06/2021 Page 5 of 11




  truth of the allegations in paragraph 21 of the Complaint. Accordingly, said allegations stand

  denied.

            22.   Inflection is without knowledge or information sufficient to form a belief as to the

  truth of the allegations in paragraph 22 of the Complaint. Accordingly, said allegations stand

  denied.

            23.   Inflection is without knowledge or information sufficient to form a belief as to the

  truth of the allegations in paragraph 23 of the Complaint. Accordingly, said allegations stand

  denied.

            24.   Responding to the allegations of paragraph 24 of the Complaint, Inflection admits

  only that a notice was sent to Plaintiff. Responding further, Inflection states that the referenced

  “Adverse Action Notice email” is a document in writing which speaks for itself. Inflection denies

  the allegations of paragraph 24 of the Complaint to the extent that they deviate in any way from

  the contents of said email. Except as expressly admitted herein, Inflection denies the allegations

  of paragraph 24 of the Complaint.

            25.   Inflection is without knowledge or information sufficient to form a belief as to the

  truth of the allegations in paragraph 25 of the Complaint. Accordingly, said allegations stand

  denied.

            26.   Inflection is without knowledge or information sufficient to form a belief as to the

  truth of the allegations in paragraph 26 of the Complaint. Accordingly, said allegations stand

  denied.

            27.   Responding to the allegations of paragraph 27 of the Complaint, Inflection admits

  only that it was a “consumer reporting agency” as defined in the FCRA with respect to the specific




                                                   5
  16522900v4
Case 1:21-cv-20835-BB Document 12 Entered on FLSD Docket 05/06/2021 Page 6 of 11




  consumer report at issue in this litigation. Except as expressly admitted herein, Inflection denies

  the allegations of paragraph 27 of the Complaint.

          28.    Paragraph 28 of the Complaint contains no allegations directed against Inflection,

  and thus no response is required from Inflection. To the extent a response is required, Inflection is

  without knowledge or information sufficient to form a belief as to the truth of the allegations in

  paragraph 28 of the Complaint. Accordingly, said allegations stand denied.

          29.    Paragraph 29 of the Complaint contains no allegations directed against Inflection,

  and thus no response is required from Inflection. To the extent a response is required, Inflection

  denies the allegations in paragraph 29 of the Complaint.

          30.    Paragraph 30 of the Complaint contains no allegations directed against Inflection,

  and thus no response is required from Inflection. To the extent a response is required, Inflection is

  without knowledge or information sufficient to form a belief as to the truth of the allegations in

  paragraph 30 of the Complaint. Accordingly, said allegations stand denied.

          31.    Inflection denies the allegations in paragraph 31 of the Complaint as stated. By way

  of further response, Inflection states that it requires full and exact matching of certain identifiers

  and denies any implication in paragraph 31 that Inflection’s practices violate the FCRA in any

  way. Except as expressly admitted herein, Inflection denies the allegations of paragraph 31 of the

  Complaint.

          32.    Inflection denies the allegations of paragraph 32 of the Complaint.

          33.    Inflection denies the allegations of paragraph 33 of the Complaint as stated. By way

  of further response, Inflection states that it requires full and exact matching of certain identifiers

  and denies any implication in paragraph 33 that Inflection’s practices violate the FCRA in any




                                                    6
  16522900v4
Case 1:21-cv-20835-BB Document 12 Entered on FLSD Docket 05/06/2021 Page 7 of 11




  way. Except as expressly admitted herein, Inflection denies the allegations of paragraph 33 of the

  Complaint.

          34.     Inflection denies the allegations of paragraph 34 of the Complaint.

          35.     Inflection denies the allegations of paragraph 35 of the Complaint.

          36.     Inflection denies the allegations of paragraph 36 of the Complaint.

          37.     Inflection incorporates and reasserts its responses to the preceding paragraphs as if

  fully set forth herein.

          38.     Inflection denies the allegations of paragraph 38 of the Complaint.

          39.     Inflection denies the allegations of paragraph 39 of the Complaint.

                                         GENERAL DENIAL

          40.     Inflection denies the allegations in the “Prayer for Relief” section of the Complaint

  and further denies all relief sought by Plaintiff through the Complaint. Inflection denies each and

  every factual allegation contained in the Complaint that is not expressly admitted in the preceding

  paragraphs of this Answer. In further response, all allegations, headings, and unnumbered

  paragraphs not expressly admitted herein are denied.

                            AFFIRMATIVE AND OTHER DEFENSES

          Without waiving any non-affirmative defenses that are not stated herein and without

  assuming the burden of proof or any defense where the law provides otherwise, Inflection submits

  its affirmative and other defenses to the claims set forth in the Complaint as follows:

          1.      Inflection acted, at all times relevant to the Complaint, in compliance with the

  FCRA and is entitled to every defense afforded by the FCRA.

          2.      Inflection did not negligently violate the FCRA.

          3.      Inflection did not recklessly or willfully violate the FCRA. Accordingly, no



                                                    7
  16522900v4
Case 1:21-cv-20835-BB Document 12 Entered on FLSD Docket 05/06/2021 Page 8 of 11




  statutory damages may be awarded.

            4.    Inflection, at all times, maintained reasonable procedures with respect to the

  reporting of information on the consumer report delivered to Airbnb.

            5.    Inflection’s actions or omissions, if any, did not cause the injury or damages alleged

  by Plaintiff, the existence of such injury or damages being specifically denied.

            6.    Any claim by Plaintiff for punitive damages is barred because any alleged violation

  of the FCRA, which violation is specifically denied, was the product of good faith conduct by

  Inflection and without any willfulness, malice, or intent to injure.

            7.    Plaintiff’s claims are barred, in whole or in part, to the extent Plaintiff has failed to

  mitigate damages or to take other reasonable steps to reduce damages, if any.

            8.    Plaintiff is not entitled to punitive damages, as set forth by the defenses, criteria,

  limitations, standards, and constitutional protections mandated or provided by the United States

  Supreme Court in BMW v. Gore, 517 U.S. 559 (1996); Cooper Indus., Inc. v. Leatherman Tool

  Grp., Inc., 532 U.S. 424 (2001), and State Farm Mutual Auto. Ins. Co. v. Campbell, 538 U.S. 408

  (2003).

            9.    Plaintiff’s claims are subject to dismissal, in whole or in part, to the extent that

  Plaintiff did not incur a cognizable injury, did not incur any damages, or otherwise lacks standing.

            10.   Plaintiff’s claims are subject to dismissal, in whole or in part, to the extent that any

  damages incurred by Plaintiff were caused by Plaintiff’s own acts or omissions, or the acts or

  omissions of third parties other than Inflection.

            11.   The damages Plaintiff seeks would be disproportionate to the harm alleged or

  suffered by Plaintiff, would be excessive, and would violate Inflection’s constitutional rights.

            12.   The damages Plaintiff seeks must be set off against any settlement or other



                                                      8
  16522900v4
Case 1:21-cv-20835-BB Document 12 Entered on FLSD Docket 05/06/2021 Page 9 of 11




  recoveries by Plaintiff.

          13.      Plaintiff’s claims are subject to dismissal, in whole or in part, to the extent the

  claims made in the Complaint are barred by res judicata and/or collateral estoppel or the failure to

  schedule such claims as assets in prior proceedings under Title 11 of the United States Code. The

  potential applicability of this defense will be determined in discovery.

          14.      Inflection reserves the right to assert any additional affirmative defense available

  under applicable law as may be discovered during the course of additional discovery and

  investigation.

          WHEREFORE, having fully responded to the Complaint, Inflection respectfully requests

  that the Court enter an Order denying all of the claims against Inflection in the Complaint, and that

  judgment be rendered in favor of Inflection and against Plaintiff with respect to all claims against

  Inflection, and that Inflection be granted such other and further relief as the Court deems just,

  equitable, and proper.

          Respectfully submitted this 6th day of May, 2021.

                                                 GRAY|ROBINSON
                                                 Counsel for Defendant
                                                 333 S.E. 2nd Avenue, Suite 3200
                                                 Miami, Florida 33131
                                                 Telephone: (305) 416-6880
                                                 Facsimile: (305) 416-6887

                                                 By:      /s/ Anastasia Protopapadakis
                                                        Anastasia Protopapadakis, FBN 51426
                                                        Primary e-mail:
                                                        Anastasia.Protopapadakis@Gray-Robinson.com
                                                        Secondary e-mails:
                                                        Danieska.Cuarezma@Gray-Robinson.com
                                                        Lourdes.Federici@Gray-Robinson.com

                                                 and


                                              Megan P. Mitchell (Ga. Bar No. 916934)
                                              (pro hac vice application to be submitted)

                                                    9
  16522900v4
Case 1:21-cv-20835-BB Document 12 Entered on FLSD Docket 05/06/2021 Page 10 of 11




                                   ARNALL GOLDEN GREGORY LLP
                                   171 17th Street NW
                                   Suite 2100
                                   Atlanta, GA 30363
                                   Telephone: 404-873-8500
                                   Email: megan.mitchell@agg.com




                                       10
  16522900v4
Case 1:21-cv-20835-BB Document 12 Entered on FLSD Docket 05/06/2021 Page 11 of 11



                                      CERTIFICATE OF SERVICE

          I hereby certify that on this 6th day of May, 2021, a true and correct copy of the foregoing was

  served by transmission of Notice of Electronic Filing generated by CM/ECF on all counsel or parties of

  record on the Service List below.

                                               GRAY|ROBINSON
                                               Counsel for Defendant
                                               333 S.E. 2nd Avenue, Suite 3200
                                               Miami, Florida 33131
                                               Telephone: (305) 416-6880
                                               Facsimile: (305) 416-6887

                                               By:     /s/ Anastasia Protopapadakis
                                                     Anastasia Protopapadakis, FBN 51426
                                                     Primary e-mail:
                                                     Anastasia.Protopapadakis@Gray-Robinson.com
                                                     Secondary e-mails:
                                                     Danieska.Cuarezma@Gray-Robinson.com
                                                     Lourdes.Federici@Gray-Robinson.com

                                             SERVICE LIST

  Yosef Steinmetz, Esq.
  COHEN & MIZRAHI LLP
  300 Cadman Plaza West, 12th Floor
  Brooklyn, NY 11201
  Telephone:      (929) 575-4175
  Facsimile:      (929) 575-4195
  yosef@cml.legal
  Counsel for Plaintiff




                                                     11
  16522900v4
